Citation Nr: 1001239	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-24 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling.  

2.  Entitlement to an initial increased rating for 
chondromalacia patella with meniscal degeneration of the left 
knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased rating for 
chondromalacia patella with meniscal degeneration of the 
right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an initial increased rating for 
degenerative changes of the cervical spine, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to 
September 2005.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO) rating decision.  

The issues of initial increased ratings for chondromalacia 
patella of the left and right knees and degenerative changes 
of the cervical spine being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's GERD is productive of complaints of epigastric 
distress. Persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health is not shown.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.114, DCs 7399-7346 
(2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

As the Veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection, the Board must evaluate all the evidence of 
record reflecting the severity of the Veteran's disability 
from the date of grant of service connection to the present.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This could 
result in staged ratings, i.e. separate ratings for different 
time periods.  Id.  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2009). 

In the present case, the RO granted service connection for 
GERD (claimed as heartburn, painful indigestion, and stomach 
problems) in a March 2006 rating decision and a 10 percent 
rating was assigned pursuant to DC 7346.  

The Veteran is claiming entitlement to an initial rating in 
excess of 10 percent for GERD.  As an initial matter, the 
Board notes that when a veteran has been diagnosed as having 
a specific condition and the diagnosed condition is not 
listed in the Schedule for Rating Disabilities, the diagnosed 
condition will be evaluated by analogy to a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2009).  In that 
respect, GERD is analogous to hiatal hernia under DC 7346.  

Under this diagnostic code, in order to warrant a rating in 
excess of 10 percent, the evidence must show persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder 
pain, productive of considerable impairment of health (30 
percent under DC 7346).

Here, the evidence does not indicate that a rating in excess 
of 10 percent is warranted.  In January 2006, in a VA 
outpatient treatment record, the Veteran was advised to 
pursue lifestyle changes which included continuation of his 
medication; avoid coffee, tea, and carbonated drinks; avoid 
fried and fatty foods; avoid citrus foods, tomatoes, onions, 
and chocolate; refrain from alcohol and smoking; raise his 
head six to eight inches at the head of the bed; and maintain 
a healthy weight. 

In a VA examination of February 2006, the Veteran complained 
of heartburn and indigestion of two years duration.  It was 
noted that he had undergone an endoscopy wherein he was found 
to have GERD and H. pylori.  He also had an upper 
gastrointestinal series which revealed GERD.  He was treated 
with Prilosec.  Physical examination revealed his abdomen was 
flat and soft.  There were no organ masses or tenderness.  
Bowel sounds were normal and there were no inguinal or 
ventral hernias.  

VA outpatient treatment records from April 2006 to April 2007 
were associated with the claims folder and reviewed.  In 
April 2006, a pathology report indicated that the Veteran had 
active gastritis with H. pylori, and acute and chronic 
inflammation features of GERD and reactive changes.  There 
was no definite intestinal metaplasia indentified.  He 
complained of epigastric distress and that he was treated 
with Prilosec.  In April 2007, the Veteran was seen and he 
denied nausea, vomiting, diarrhea, abdominal pains, or 
changes in bowel habits.  

Based on the evidence of record, the Veteran does have 
epigastric distress. However, persistently recurrent 
epigastric distress with dysphagia, pyrosis, regurgitation 
and arm or shoulder pain were not noted. Therefore, an 
initial increased rating of 30 percent is not warranted.  

In reaching this decision on the Veteran's initial increased 
rating claim, the Board has considered the lay statements of 
record.  The Veteran is competent to report symptoms because 
such actions come to him through his senses and, as such, 
require only personal knowledge rather than medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
As a layperson, however, he is not competent to offer 
opinions on a medical diagnosis or causation. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

Such competent evidence-concerning the nature and extent of 
the Veteran's GERD-has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the 
evaluations.  The medical findings (as provided in these 
examination reports) directly address the criteria under 
which this service-connected disability is evaluated.  As 
such, the Board finds these records to be more probative than 
the subjective evidence of complaints of increased 
symptomatology.  

Based on the relevant evidence of record, as discussed 
herein, the Board concludes, therefore, that an increased 
rating for GERD is not warranted for any portion of the 
rating period on appeal.  In sum, after a careful review of 
the evidence of record, the Board finds that the benefit of 
the doubt rule is not applicable and the appeal is denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case "presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Therefore, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, there is no evidence of marked interference 
with the Veteran's employment or frequent periods of 
hospitalization that indicate that referral for an 
extraschedular evaluation is warranted.  Consideration of an 
extra-schedular rating under 3.321(b)(1) is only warranted 
where there is evidence that the disability picture presented 
by the veteran would, in that average case, produce 
impairment of earning capacity beyond that reflected in the 
rating schedule or where evidence shows that the veteran's 
service-connected disability affects employability in ways 
not contemplated by the rating schedule.  See VA O.G.C. Prec. 
Op. No. 6-96, published at 61 Fed. Reg. 66749 (1996).  Such 
has not been shown in this case.  Moreover, the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology, and provides for higher ratings for 
additional or more severe symptoms than currently shown by 
the evidence.  Thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  Consequently, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, under 38 C.F.R. § 3.321 is 
not warranted for his claimed increased rating.  

In sum, the competent evidence does not show that the 
Veteran's symptomatology of his GERD warrants an increased 
rating for any period on appeal.  For these reasons, the 
Board finds that the Veteran's disability does not meet the 
criteria for a rating in excess of 10 percent, during any 
period of the increased rating claim.  Therefore, the appeal 
is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for GERD.  Courts have held that, once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment records with the claims file.  Furthermore, 
VA outpatient treatment records and statements were submitted 
in support of his claim. He was also afforded a VA 
examination in February 2006 in connection with the claim.  
There is no suggestion in the objective records that his GERD 
has worsened; therefore, further examination is not necessary 
in order to decide this claim.  See 38 C.F.R. § 3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

An increased initial rating for GERD is denied.  


REMAND

The Veteran also claims that he warrants an increased initial 
rating for chondromalacia patella of the left and right knees 
and also for degenerative changes of the cervical spine. In 
connection with these claims, the Veteran underwent a VA 
examination in February 2006.  

As for the Veteran's knees, it was noted that he had 
degeneration.  There was full range of motion, but the 
medical report did not indicate whether the Veteran had 
instability of the knees.  VA General Counsel, in a 
precedential opinion (VAOPGCPREC 23-97), held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257.  The General Counsel 
stated that when a knee disorder was already rated under DC 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
DC 5260 (flexion limited to 60 degrees or less) or 5261 
(extension limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis. 

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa. 
In addition, the General Counsel has also held that separate 
ratings may be granted based on limitation of flexion (DC 
5260) and limitation of extension (DC 5261) of the same knee 
joint. VAOPGCPREC 09-04.  Therefore, the Veteran should be 
reexamined to determine if he has arthritis (degeneration) 
and instability, and if he warrants separate ratings for 
separate disabilities.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994) (Impairments associated with a 
veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).  

As to the cervical spine, the VA examination conducted in 
February 2006 made a diagnosis of "diskogenic disease of the 
cervical spine of C5-6."  A neurological examination was 
noted to be "physiological."  However, neither the general 
medical nor the joints examination provided information as to 
range of motion, spasms, guarding, or ankylosis.  Whether 
there are any neurological residuals related to the service-
connected cervical spine disability should also be clarified.  
Therefore, another VA examination is needed prior to a final 
determination of the claim.  

The provisions of DeLuca v Brown, 8 Vet. App. 202 (1995), 
should be addressed.  In Deluca, the Court held that codes 
that provide a rating on the basis of loss of range of motion 
mandate consideration of 38 C.F.R. §§ 4.40 and 4.45 
(regulations pertaining to functional loss and factors of 
joint disability attributable to pain).  Therefore, prior to 
final adjudication of the claim, the Veteran's examinations 
of the knees and cervical spine should address pain on use, 
flare-ups, weakened movement, excess fatigability, or 
incoordination and discusses the criteria set forth in 
DeLuca.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to evaluate his 
service-connected chondromalacia patella 
of the left and right knees and 
degenerative changes and/or disc disease 
of the cervical spine.  Send the Veteran's 
claims folder, which should include a copy 
of this REMAND, to the examiner.  The 
examiner should review the Veteran's 
entire claims file, and medical evidence, 
as well as the Veteran's statements and 
lay evidence.  After reviewing the 
Veteran's claims file and examining the 
Veteran, the examiner should provide a 
thorough examination of the Veteran's 
current chondromalacia patella of the left 
and right knees and cervical spine 
disabilities.  

As for chondromalcia patella of the left 
and right knees, the examiner should 
indicate whether the Veteran's bilateral 
chondromalacia paella has lateral 
instability or recurrent subluxation. 
Range of motion of the knees should also 
be provided.   

As for degenerative changes of the 
cervical spine, the examiner should 
indicate the range of motion of the 
Veteran's cervical spine, and whether the 
cervical spine has muscle spasm, guarding, 
or atrophy.  It should also be noted 
whether any disc disease related to the 
service-connected degenerative changes 
results in incapacitating episodes of at 
least two weeks but less than 4 weeks in 
the past 12 months.  An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
a physician and treatment by a physician.  

The examiner should also address pain on 
use, flare-ups, weakened movement, excess 
fatigability, or incoordination and 
discuss the criteria set forth in DeLuca 
for chondromalacia patella and cervical 
spine disabilities.

2.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report for 
any scheduled examination, documentation 
should be obtained which shows that notice 
of the scheduling of the examination was 
sent to the Veteran at his last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Following such development, the RO/AMC 
should review and readjudicate the claims.  
See 38 C.F.R. § 4.2 (If the findings or an 
opinion and/or examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the report 
as inadequate for evaluation purposes).  
If any such action does not resolve the 
claims, the RO/AMC shall issue the Veteran 
a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.  




The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


